DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	1. The amendments filed 6/10/2021 have been entered, wherein claim 1 was amended and claims 5-14 were added. Accordingly, claims 1-14 have been examined herein. The previous 35 USC 112 rejections have been withdrawn due to applicant’s amendments. This action is Final.
Claim Objections
2. Claim 7 is objected to because of the following informalities:  
Claim 7, lines 15 and 16, “power supply for the temperature measurement unit; wherein wherein the temperature” should read “power supply for the temperature measurement unit; wherein [[wherein]] the temperature” 
Appropriate correction is required.
Claim Interpretation
3. The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are:
“wireless communication means” in claim 2
“wireless communication means” in claim 8
Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a temperature measuring instrument” in claim 1
“a recording unit” in claim 1
“a temperature measuring instrument” in claim 7
“a recording unit” in claim 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
4. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (EP 2548696).
Regarding claim 1, Park teaches a support base (see Park’s annotated fig. 1 below) for supporting a plate- shaped workpiece (wafer W), comprising:

    PNG
    media_image1.png
    610
    896
    media_image1.png
    Greyscale

 a flat plate-shaped box member comprising a lid member and a box main body (see Park’s annotated fig. 1 above) that defines an opening therein (Park teaches sensors 7 and information storage module are embedded within the “box main body” (paragraph 0034). Therefore, the “box main body” defines an opening therein), wherein the lid member is formed of a disk shape (fig. 3 illustrates a top view showing the “lid member” is formed of a disk shape), and is fixed to the box main body (Park’s lid member and box main body are integral. Therefore, the lid member is fixed to the box main body), the lid member having a support face for supporting the workpiece (see Park’s annotated fig. 1 below) and the box main body having a placement face, wherein the placement face is on an opposite side to the support face and is configured to be placed on a holding face of a chuck table (see Park’s annotated fig. 1 below. The box main body has a placement face in direct contact with the holding face of the chuck table); 

    PNG
    media_image2.png
    653
    1011
    media_image2.png
    Greyscale

a temperature measurement unit accommodated in the opening of the box member (sensors 7 and information storage module 8 are embedded in Park’s box member (paragraph 0034); and 
a battery accommodated in the opening of the box member (Park teaches a battery 11 as part of the information storage module 8; fig. 2) and serving as a power supply for the temperature measurement unit (Park teaches the battery 11 as a power supply unit; paragraph 0036); wherein 
the temperature measurement unit includes: 
a temperature measuring instrument configured to measure a temperature (Park teaches sensors 7. Park also teaches the sensors are, for example, temperature sensors; paragraph 0035. Park’s structure qualifies as equivalents thereof.) at the support face (the term “at” does not require any specific spatial or structural relationship. Therefore, Park’s sensors 7 measure a temperature “at” the support face (fig. 1)); and 
a recording unit (Park teaches a memory 9 and a control IC 10 (fig. 2, paragraphs 0036, 0037, 0039). Park’s structure qualifies as equivalents thereof) configured to record the temperature measured by the temperature measuring instrument accommodated in the box member (paragraphs 0037 and 0039).  
Regarding claim 2, Park teaches wherein the temperature measurement unit further includes wireless communication means (Park teaches a control IC 10 which transmits and receives data though radio wave by using an antenna 12 and the communication unit 6, paragraph 0039. Park’s structure qualifies as equivalents thereof.) for sending out originating temperature information measured by the temperature measuring instrument to the outside of the box member (Park teaches the control IC 10 “reads the detected information of the .  
Regarding claim 4, Park teaches wherein the workpiece is polished in a state in which the workpiece is held on the chuck table through the support base (fig. 1, the workpiece is polished in a state in which the workpiece is held on the chuck table through the support base).  
Regarding claim 5, Park teaches wherein the box main body and the lid member are configured to be fixed together (Park’s box main body and the lid member are integral. Therefore, they are configured to be fixed together).  
Regarding claim 7, Park teaches a processing apparatus (fig. 1) for processing a plate- shaped workpiece (wafer W), wherein the processing apparatus comprises: 
a processing unit including a rotating spindle (see Park’s annotated fig. 1 below); 
a chuck table (see Park’s annotated fig. 1 below); and 

    PNG
    media_image3.png
    511
    606
    media_image3.png
    Greyscale

a support base for supporting the workpiece (see Park’s annotated fig. 1 below), wherein the support base comprises: 
a flat plate-shaped box member comprising a lid member and a box main body (see Park’s annotated fig. 1 below), the lid member having a support face for supporting the workpiece, and the box main body having a placement face, wherein the placement face is on an opposite side to the support face and is configured to be placed on a holding face of the chuck table (see Park’s annotated fig. 1 below); 

    PNG
    media_image4.png
    489
    757
    media_image4.png
    Greyscale

3a temperature measurement unit accommodated in the box member (sensors 7 and information storage module 8 are embedded in Park’s box member (paragraph 0034); and 
a battery accommodated in the box member (Park teaches a battery 11 as part of the information storage module 8; fig. 2) and serving as a power supply for the temperature measurement unit (Park teaches the battery 11 as a power supply unit; paragraph 0036); wherein 
wherein the temperature measurement unit includes: 
a temperature measuring instrument configured to measure a temperature (Park teaches sensors 7. Park also teaches the sensors are, for example, temperature sensors; paragraph 0035. Park’s structure qualifies as equivalents thereof.)  at the support face (the term “at” does not require any specific spatial or structural relationship. Therefore, Park’s sensors 7 measure a temperature “at” the support face (fig. 1)); and 
a recording unit (Park teaches a memory 9 and a control IC 10 (fig. 2, paragraphs 0036, 0037, 0039). Park’s structure qualifies as equivalents thereof) configured to record the temperature measured by the temperature measuring instrument accommodated in the box member (paragraphs 0037 and 0039), and 
wherein the placement face of the box main body is in direct contact with the holding face of the chuck table (see Park’s annotated fig. 1 below. The placement face of the box main body is in direct contact with the holding face of the chuck table).  

    PNG
    media_image5.png
    653
    1011
    media_image5.png
    Greyscale

Regarding claim 8, Park teaches wherein the temperature measurement unit further includes wireless communication means (Park teaches a control IC 10 which transmits and receives data though radio wave by using an antenna 12 and the communication unit 6, paragraph 0039. Park’s structure qualifies as equivalents thereof.) for sending out originating temperature information measured by the temperature measuring instrument to the outside of the box member (Park teaches the control IC 10 “reads the detected information of the sensors 7 stored in the memory 9 and transmits the read information to the communication unit 6” [0039]. Fig. 1 shows the communication unit 6 is located outside of the box member).  
Regarding claim 10, Park teaches wherein the workpiece is polished in a state in which the workpiece is held on the chuck table through the support base (fig. 1, the workpiece is polished in a state in which the workpiece is held on the chuck table through the support base).  
Regarding claim 11, Park teaches wherein the box main body and the lid member are configured to be fixed together (Park’s box main body and the lid member are integral. Therefore, they are configured to be fixed together).  
Claim Rejections - 35 USC § 103
5. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park, as rejected in claims 1 and 7 above, and further in view of Hiyama et al. (US Patent 5882244), hereinafter, Hiyama.
Regarding claim 6, Park teaches the claimed invention as rejected above in claim 1. Park does not explicitly teach wherein the lid member has at least one through-hole provided therein.  
However, Hiyama teaches a wafer polishing apparatus with a temperature sensor 16 embedded in a structure 13 to directly detect the temperature of the wafer (fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Hiyama to provide a temperature sensor in direct contact with the wafer. Doing so would allow the temperature reading to be more accurate. 
Park, as modified by Hiyama, teaches wherein the lid member has at least one through-hole provided therein (Park’s lid member was modified by Hiyama’s teachings to include a through-hole in order to allow the temperature sensor to come into direct contact with the wafer).  
Regarding claim 12, Park teaches the claimed invention as rejected above in claim 7. Park does not explicitly teach wherein the lid member has at least one through-hole provided therein.  
However, Hiyama teaches a wafer polishing apparatus with a temperature sensor 16 embedded in a structure 13 to directly detect the temperature of the wafer (fig. 1). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Hiyama to provide a temperature sensor in direct contact with the wafer. Doing so would allow the temperature reading to be more accurate. 
wherein the lid member has at least one through-hole provided therein (Park’s lid member was modified by Hiyama’s teachings to include a through-hole in order to allow the temperature sensor to come into direct contact with the wafer).  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Park, as rejected in claim 7 above, and further in view of Chandrasekaran (US PGPUB 20040038623).
Regarding claim 14, Park teaches the claimed invention as rejected above in claim 7. Park does not teach wherein the processing unit comprises a grinding unit that includes a grinding wheel configured and arranged to rotate with the rotating spindle. 
However, Chandrasekaran teaches a system for conditioning planarizing pads used in planarizing substrates. Specifically, Chandrasekaran teaches planarizing pad 40 having a planarizing surface 42 (fig. 10). Additionally, Chandrasekaran teaches a conditioning stone 60 attached to a second carrier head 62, wherein the second carrier head 62 rotates via a rotating spindle in the direction indicated by G in figure 10. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Park to incorporate the teachings of Chandrasekaran to provide a conditioning stone located on a second carrier head which rotates about a rotating spindle. Doing so would condition the polishing pad to a desired uniformity and roughness in order to promote uniform planarization of the workpiece. 
Park, as modified by Chandrasekaran, teaches wherein the processing unit comprises a grinding unit that includes a grinding wheel (Chandrasekaran’s grinding stone, which is now incorporated) configured and arranged to rotate with the rotating spindle (The examiner is .
Allowable Subject Matter
6. Claims 3, 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 3 and 9, Park (EP 2548696) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the functional and spatial relationship of the electrode and the support face as particularly claimed in combination with all other elements of the respective independent claim. 
Regarding claim 13, Park (EP 2548696) is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additional cited prior art the polishing unit and polishing pad as particularly claimed in combination with all other elements of claim 7.
Response to Arguments
7. Applicant's arguments filed June 10, 2021 have been fully considered but they are not persuasive. 
Applicant argues the cited references fail to disclose or suggest the amended claim language (page 7 of the applicant’s remarks). Specifically, applicant argues Hiyama fails to teach 
Applicant also argues that the polishing pad 1 of Park is not a box member having a disk-shaped lid member and a box main body. Additionally, the applicant argues the wafer is not supported by a support surface or a placement face to be placed on a chuck table (page 8 of applicant’s remarks). The examiner respectfully disagrees. The claim language, as amended, allows for Park to be interpreted to read on the claims using Broadest Reasonable Interpretation (BRI). Specifically, Park teaches, among other things, a support base (see Park’s annotated fig. 1 below) for supporting a plate- shaped workpiece (wafer W), comprising:

    PNG
    media_image1.png
    610
    896
    media_image1.png
    Greyscale

 a flat plate-shaped box member comprising a lid member and a box main body (see Park’s annotated fig. 1 above) that defines an opening therein (Park teaches sensors 7 and , wherein the lid member is formed of a disk shape (fig. 3 illustrates a top view showing the “lid member” is formed of a disk shape), and is fixed to the box main body (Park’s lid member and box main body are integral. Therefore, the lid member is fixed to the box main body), the lid member having a support face for supporting the workpiece (see Park’s annotated fig. 1 below) and the box main body having a placement face, wherein the placement face is on an opposite side to the support face and is configured to be placed on a holding face of a chuck table (see Park’s annotated fig. 1 below. The box main body has a placement face in direct contact with the holding face of the chuck table); 

    PNG
    media_image2.png
    653
    1011
    media_image2.png
    Greyscale

Conclusion
8. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172.  The examiner can normally be reached on Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723